DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 8/15/2022 is acknowledged. The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because   the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn with traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0219839; hereinafter Wu) in view of Marimuthu et al (US 2014/0159251; hereinafter Marimuthu).
Regarding claim 1, Figs 7A-7F of Wu discloses a method of repairing a light emitting device, the method comprising:
providing a light emitting device (Fig 7A) comprising a carrier board (A; Fig 7A; ¶ [0059]) and a first light emitting unit (150-2; Fig 7A; ¶ [0059]);
destroying (Fig 7B) the first light emitting unit (150-2; Fig 7A; ¶ [0059]) and forming (Fig 7B) a removal surface (Fig 7B) on the light emitting device;
providing a bonding structure (140; Fig 7C; ¶ [0061]) on the removal surface; and
fixing a second light emitting unit (150-3; Fig 7D; ¶ [0062]) on the removal surface through the bonding material (140; Fig 7C; ¶ [0061]).
However Wu does not expressly disclose planarizing the removal surface.
In the same field of endeavor, Marimuthu discloses a chemical etch process can be used to remove and planarize a layer (¶ [0065]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that planarizing the removal surface in order to remove the residue and damage after destroying the light emitting unit (¶ [0065]).

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0219839; hereinafter Wu) in view of Marimuthu et al (US 2014/0159251; hereinafter Marimuthu) and further in view of Liao (US 2018/0309019; hereinafter Liao).
Regarding claim 2, Wu in view of Marimuthu does not expressly disclose the first light emitting unit is destroyed by irradiating a laser on the first light emitting unit.
In the same field of endeavor, Figs 1 and 8 of Liao discloses a damaged light emitting unit is removed using an energy source such as laser (¶ [0028]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a damaged light emitting unit is removed by irradiating a laser as it is well known and suitable energy source known in the art for reducing the bonding of damaged light emitting unit and eventually removing it. (¶ [0007])
Regarding claim 3, Wu in view of Liao as modified above in claim 2 (Liao in particular) discloses a number of times of irradiating the laser is at least one (Fig 8 of Liao).

Regarding claim 4, Wu in view of Liao as modified above in claim 2 (Liao in particular) a laser is irradiated on different positions (Fig 8 of Liao) when number of times of irradiating the laser is larger than 2 (Fig 8 of Liao).

Regarding claim 5, Figs 7A-7F of Wu discloses a conductive body (182/184; Fig 7B; ¶ [0059]) is electrically connecting the carrier board (A; Fig 7A; ¶ [0059]) and the first light emitting unit (150-2; Fig 7A; ¶ [0059]) and an insulating structure (190; Fig 7B; ¶ [0061]) surrounding the conductive body (182/184; Fig 7B; ¶ [0059]).

Regarding claim 6, Figs 7A-7F of Wu in view of Liao as modified above in claim 2 (Liao in particular) discloses the removal surface is formed by irradiating the laser and the removal surface exposes the conductive body (Fig 7B).

Regarding claim 7, Figs 7A-7F of Wu discloses the bonding material (140; Fig 7C; ¶ [0061]) is provided on the planarized removal surface and contacting (Fig 7C) the conductive body (182/184; Fig 7B; ¶ [0059]).


Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0219839; hereinafter Wu) in view of Marimuthu et al (US 2014/0159251; hereinafter Marimuthu) and Liao (US 2018/0309019; hereinafter Liao) and further in view of Scott (US 2020/0369030; hereinafter Scott).
Regarding claim 8, Wu in view of Marimuthu and Liao does not expressly disclose a step of heating the bonding material.
In the same field of endeavor, Scott discloses heating a bonding material when attaching a component on bonding material (¶ [0038]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that bonding material is heated in order to effectively bonding the component to the bonding material.

Regarding claim 9, Wu in view of Marimuthu and Liao does not expressly disclose a temperature of heating the bonding material is not higher than 170º C.
In the same field of endeavor, Scott discloses heating a bonding material when attaching a component on bonding material at a temperature of 150º C  (¶ [0038]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that bonding material is heated in order to effectively bonding the component to the bonding material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Batres et al (US 2020/0235076)	Liao (US 2022/0181293)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895